                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION

                          CRIM. NO.: 4:10-CR-00071-FL-2

 UNITED STATES OF AMERICA

       v.                                                   ORDER

 JOHNNIE JACOB BRIMMER, JR.
 A/K/A JACOB BRIMMER


      Upon motion of the United States and for the reasons stated in the Motion to

Seal and good cause shown, it is hereby ORDERED that the Government Response

to Motion for Sentencing Reduction Pursuant to First Step Act of 2018, filed at Docket

Entry 209 be sealed, except that filed, stamped copies be provided to the United

States Attorney’s Office for the Eastern District of North Carolina and counsel for the

defendant.

                              1st day of _____________,
      IT IS SO ORDERED, this _____         April        2019.



                                 _______________________________________
                                 LOUISE W. FLANAGAN
                                 United States District Judge




                                          1
